DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/12/2022, with respect to the rejection of independent claim 1 under 35 USC 102(a) and 102(b) as being anticipated by Liu (p. 13-14) have been fully considered and are not persuasive. The claim amendments do not overcome the previous claim interpretation (p. 11 of Final Rejection mailed 01/12/2022) – the recited recording electrode is not required to be stationary, and the claim language does not preclude movement of the recording electrode as the distance measuring device moves. Under the broadest reasonable interpretation of the claim language, the distance measuring device may measure the displacement of the device being moved from a first site to a second site, and since the claim recitation is “detect the distance measuring device is positioned over or in contact with at least one recording electrode at a first site…”, the electrode may be located under the device housing or incorporated as part of the distance measurement device. As previously rejected, Liu shows measuring that the device has moved a predetermined linear distance, which includes measuring movement of the device from a first site to a second site. The now recited “detect” step (claim 1, lines 7-8) may be reasonably shown by Liu’s detecting placement of the device on skin (para. 0113 – sensors used to detect proper contact between the device and the skin, detecting characteristics of the skin, detecting displacement and motion of the device, etc.), which show detecting the distance measuring device is in contact with at least one recording electrode (these detection sensors) at a first site on the skin of the patient. Since the device and its sensors are further used to measure linear displacement of the device (para. 0113 (a)), Examiner maintains that Liu also shows activating this measurement feature to record that the device has moved from one site to another site. The claim amendments do not overcome the prior art. Examiner therefore maintains the prior art rejection.
The previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn, based on Applicant’s response (p. 9) and the claim amendment filed 07/12/2022.
The amendments to claims 5 and 8 are accepted to overcome the previous objection to these claims. The previous objections to claims 5 and 8 are withdrawn.
New claims 34-38 have been added by amendment. Claims 1-8, 21-25, 27, and 34-38 are active.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 4, 5, 8, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14, and 16 of U.S. Patent No. 9,402,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims. Patented claims 1-2 and 12-13 are comparable to instant claims 1, 2, 4, 8, and 24, comprising a device having integrated components for measuring a distance between a first site on skin of a patient and a second site on the skin of the patient, using delivered electrical stimulation signals and detecting reflected electromagnetic energy, recording nerve reactions, detecting movement of an electrostimulation device, and measuring distance displacement of the device. Patented claims 3, 5, 14, and 16 render obvious instant claims 1 and 2, for reciting determination that the device has slid/moved by a defined distance, and instant claims 22-23 that the device has moved a defined distance and causes generation of an alert.  Patented claims 6-11 render obvious the structure recited in instant claims 1, 2, 5, and 8, describing components housed and arranged for detecting energy reflected from the skin of a patient that was emitted by said device. Patented claims 1 and 12 render obvious the electrical stimulation energy delivery recited in instant claim 21. Patented claims 1-3, 5, 12, 14, and 16 also render obvious the device recited in claim 24, which measures a slid distance and defined distance based on reflected electromagnetic energy from the user’s skin, generating an alert based on the distance measured.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/347,963; 61/788,662; 61/788,575; 61/819,574; 12/559,061; 12/835,972; 13/020,392; and 14/019,114, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications show support for dry elastomer electrodes, adhesive electrodes, and/or electrodes that conduct an electrical stimulation signal to the patient. However, the prior-filed applications do not support the instantly claimed features of emitting electromagnetic energy to a skin surface, detecting a reflection of the emitted light, measuring a distance the device has moved (including sliding electrodes used to determine a distance the device has slid),  displaying a linear distance measured that the device has been moved, and/or generating a visual signal that indicates when the distance measuring device has been physically moved a predetermined linear distance.
The prior-filed application, Application No. 14/214,023, does provide support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Therefore, the priority date given to the instant application is 03/14/2014.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) and 102(b) as being anticipated by Liu et al (US 2012/0232538 A1, hereinafter “Liu”, previously cited).
Regarding claim 1, Liu shows a distance measuring device 10 comprising a sensor assembly (Fig. 1, 2, 44) having at least one source configured to emit electromagnetic energy towards skin of a patient (Fig. 1, radiation source 14, wherein “radiation” includes electromagnetic energy to the skin, para. 0009); at least one electromagnetic energy sensing module configured to detect the electromagnetic energy reflected from the skin of the patient (Fig. 1, optics 16 reflecting the energy to the skin 40, sensors 26; control systems 18 comprising at least one electromagnetic energy sensing module for determining information detected by the sensors  - para. 0109, 0147, 0199-0202); wherein the distance measuring device is at least configured to measure a physical distance in units of distance that the distance measuring device has actually physically moved between a first site on skin of a patient and a second site on the skin of the patient using the detected electromagnetic energy (para. 0393) and generate an audible signal to an operator of the distance measuring device that indicates when the distance measuring device has physically moved a predetermined linear distance (para. 0114, 0135, 0149, and 0393, wherein the user interface provides an audible instruction to the user; para. 0393, wherein the guidance to the user is provided based on whether the device has moved a predetermined linear distance; para. 0367, wherein the predetermined linear distance shows if a particular displacement occurred). 
The recited recording electrode is not required to be stationary, while the device is moved across the skin, so under the broadest reasonable interpretation, the measurement feature can be “activated” when the recording electrode is at the first site, and measuring the displacement as the device is moved across the skin (including moving the recording electrode). Furthermore, under the broadest reasonable interpretation, “detect the distance measuring device is…in contact with at least one recording electrode at a first site on the skin of the patient” (claim 1, lines 7-8) may be reasonably shown by Liu’s detecting placement of the device on skin (para. 0113 – sensors used to detect proper contact between the device and the skin, detecting characteristics of the skin, detecting displacement and motion of the device, etc.), which show detecting the distance measuring device is in contact with at least one recording electrode (these detection sensors) at a first site on the skin of the patient. Since Liu shows determining displacement of the device sliding on the skin (para. 0113(a)), Examiner considers this to show “activating measurement from at least one recording electrode located at a first site on the skin of the patient”, wherein the measurement is displacement between the first site and the second site. Liu therefore shows that the sensors, above, also function as recording electrode(s), wherein a sensor or sensor system is “activated” from a first site to measure displacement/distance (para. 0113) to the second site, as described above, wherein the detecting step begins when the device is positioned on the skin, and activating measurement begins from then on as the device is moved. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 2012/0232538 A1, hereinafter “Liu”) in further view of Mehta (US 2010/0217254 A1, hereinafter “Mehta”) (both previously cited).
Regarding claims 2 and 21, Liu shows the invention of claim 1 above. Liu lacks showing that the device is connected to an electrostimulation device.  The claims recite determining that at least two electrodes have slid a predetermined distance, but there is no recited structure associated with performing this determination. The claims do not specify how the stimulation electrodes are arranged so that they slide the predetermined distance and deliver an electrical stimulation signal to the second site of the skin of the patient, or it is determined that the electrodes have slid. The claims require the device to move from one site to another, wherein stimulation is then delivered to the second site. Liu shows that when the device is slid across skin, wherein the device glides on skin (para. 0367, 0393 wherein the gliding allows the optical sensors of Liu to measure displacement; Liu also comprises roller-type sensors for use with the optical detection sensors for measuring displacement of the device, para. 0122-0123), that the device also uses the sensors of the device to determine characteristics of the skin it is gliding across, including temperature of the skin (para. 0113), for the purpose of preventing overheating of the skin (para. 0189) (thereby showing that the sensors, which include the at least one recording electrode, is coupled to a diagnostic device, as seen in Fig. 2, control systems 18 comprising sensors and control electronics). Mehta teaches that it is also known to use a similar handheld device for delivering electromagnetic energy, comprising measuring temperature over a skin surface (para. 0188) to determine when it is appropriate to deliver electromagnetic energy to a desired target site (Fig. 2A; para. 0081, 0092,  0206). Mehta is relied upon to teach a similar electromagnetic energy delivery device, comprising electrodes that are used to deliver electrical stimulation energy to a skin site, wherein the electrodes are used to deliver targeted energy to the skin while preventing unwanted energy delivery or affects to the skin (para. 0010-0011, 0022-0025). Mehta therefore teaches that determining skin temperature provides greater control of energy deliver to the skin. 
Wherein Liu shows delivering electromagnetic energy to skin, while preventing overheating or unwanted treatment of a skin site, and Mehta teaches an alternative form of electromagnetic energy delivery using the same principle of detecting skin temperature to control energy delivery to the skin, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Liu’s device to include electrodes targeting the skin surface and provide an electrostimulation device as taught by Mehta (to further couple to Liu’s diagnostic device), for the purpose of an alternative method of delivering and targeting energy for treatment of a skin surface according to the distance, skin temperature, etc., as determined by sensors and control systems of the handheld device. The modification provides a distance measurement device coupled with an electrostimulation device, having the beneficial functions of sensing a displacement of a device and characteristics of the skin surface and treating the skin surface using an adjustable energy delivery means according to the scan. After the modification, the device would then provide electrical stimulation to the skin site based on location of the electrode(s)as well as energy type according to the displacement and skin characteristics, wherein after the modification in view of Mehta, the electrodes would be directed towards the skin, so movement of the device across skin includes movement of the electrodes across skin, so that when the device determines a displacement of predetermined linear distance that the device has slid, the displacement includes the predetermined linear distance the electrodes contained by the device have effectively slid. The combination renders obvious the claimed invention except for specific connection of the distance measuring device in between at least two electrodes of the electrostimulation device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have connected the distance measurement features of the device between stimulation electrode features of the electrostimulation device to provide the claimed system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claims 3, 4, and 6, the combination of Liu and Mehta render obvious claim 2, above. See also the rejection of claim 1 above, wherein Liu shows providing a user interface that shows audibly or visually by display that the device has physically moved over the skin from one site to another, wherein displacement is detected by the reflection of electromagnetic energy from the skin surface (para. 0135, 0166, 0393).
Regarding claim 5, Liu shows wherein the at least one source is configured to emit the electromagnetic energy through an aperture to the skin of the patient (Fig. 1, aperture or window 44, para. 0090).
Regarding claim 24, see the rejection of claim 1 above, wherein Liu shows the same distance measuring device, comprising a digital signal processor configured to perform the measuring step and generating an audible signal step (Fig. 2, wherein control systems 18 further comprises a digital signal processor 52 comprising a displacement-based control system 132 and a user interface control 134 which comprises the previously mentioned user interface that provides audible notifications, para. 0393). Liu further shows generating a visual signal to an operator of the distance measuring device that indicates the units of linear distance (para. 0393). See also the rejection to claim 2, wherein the combination of Liu and Mehta render obvious the claimed feature of the distance measuring device (of Liu) being connected in between at least two electrodes of an electrostimulation device. After the modification of Liu in view of Mehta, the audible signal generated to the operator is therefore to the operator of the distance measuring device connected to and in between the electrostimulation device, such that the operator is also the operator of the electrostimulation device.

Claims 7-8, 22-23, 25, 27, and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Liu and Mehta, and in further view of Filler et al (US 5,560,360, hereinafter “Filler”, previously cited).
Regarding claim 8, the combination of Liu and Mehta renders obvious the invention of claim 2 above, comprising a distance measuring device connected to an electrostimulation device, with electrodes positioned over the skin surface so that as the device glides over skin, the electrodes contained by the device also glide over the skin. Liu shows that the device comprises a displacement-based control system 132 (Fig. 2, para. 0367-0369, 0393), which serves the purpose of providing effective treatment over a skin surface, while preventing overtreatment of the skin surface. Liu lacks showing that the device includes measuring a predetermined distance that is determined based on a nerve conduction test. Liu further shows that the displacement-based control system identifies characteristics of the skin in order to restrict energy delivery to a particular tissue type, for safe energy delivery (para. 0291). As discussed above, Mehta also shows controlling the stimulation energy output according to the sensor information. Since the modified device also teaches controlling electrical stimulation energy delivery according to safety, and preventing unwanted stimulation energy delivery and unwanted effects to the skin site, it would have been beneficial to have recorded underlying nerve reactions of the site under the device to determine response to the output. It is known in the art to include non-invasive analysis of other anatomy besides the skin tissue, to include other anatomy such as muscle and nerves, for the purpose of non-invasive accurate imaging of the body for safe surgery practice or identification purposes, such as shown by Filler (col. 1, lines 26-50; col. 6, lines 12-64). Filler shows that by using known imaging techniques, combined with applying an electrostimulation signal, one can record nerve reactions of the patient in response to the applied signal (col. 29, line 25-col. 30, line 5) for safe surgical procedures to avoid the recorded nerves (col. 32, line 55-col. 33, line 10).  Filler’s teaching is relevant since it shows nerve reactions to an applied electrostimulation signal, which corresponds with Liu’s desire to provide targeted energy delivery while preventing unwanted energy delivery. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Liu to include Filler’s application of electrostimulation for nerve reactions and recording of said nerve reactions in a nerve conduction test, so that the device includes at least one recording electrode for recording indications of nerve reactions of the patient in response to the electrostimulation device delivering the electrical stimulation signal to the patient. The motivation for modification would have been to improve the application of energy delivery, to detect for nerves and nerve reactions to prevent damage to said nerves when delivering the electromagnetic energy.  The modification would allow determination of a proper output of stimulation when controlling the output of electrostimulation. 
Regarding claims 22 and 23, see the rejection of claim 8 above, wherein the modification to include the nerve conduction test applies to this claim. Liu shows providing a user interface that shows audibly or visually by display that the device has physically moved over the skin from one site to another, wherein displacement is detected by the reflection of electromagnetic energy from the skin surface (para. 0135, 0166, 0393). As previously discussed in the rejection of claim 1, above, location of the recording electrode is given the broadest reasonable interpretation. After the modification to incorporate the nerve conduction test, the predetermine distance would thus be a predetermined distance for the nerve conduction test, with the measurement being measured in terms of actual physical linear distance, as taught by the combination above, with the user notified by the determinations, and wherein the activated measurement is based on at least one recording electrode being located at the first site.
Regarding claims 25 and 27, the combination of Liu and Mehta renders obvious the invention of claim 24 above, comprising a distance measuring device connected between at least two electrodes of an electrostimulation device configured to measure when the distance measuring device is physically moved across the skin of the user a predetermined distance from the first skin site to the second skin site.  Liu shows that the device comprises a displacement-based control system 132 (Fig. 2, para. 0367-0369, 0393), which serves the purpose of providing effective treatment over a skin surface, while preventing overtreatment of the skin surface. Liu also shows using a control subsystem to control operational parameters based on feedback from the sensors and/or execution of logic instructions/algorithms (para. 0136, 0142), including control of treatment mode (para. 0138) and the electromagnetic energy (para. 0139-0142). Liu lacks showing that the device includes measuring a predetermined distance that is determined based on a nerve conduction test. Liu further shows that the displacement-based control system identifies characteristics of the skin in order to restrict energy delivery to a particular tissue type, for safe energy delivery (para. 0291). It is known in the art to include non-invasive analysis of other anatomy besides the skin tissue, to include other anatomy such as muscle and nerves, for the purpose of non-invasive accurate imaging of the body for safe surgery practice or identification purposes, such as shown by Filler (col. 1, lines 26-50; col. 6, lines 12-64). Filler shows that by using known imaging techniques, combined with applying an electrostimulation signal, one can record nerve reactions of the patient in response to the applied signal (col. 29, line 25-col. 30, line 5) for safe surgical procedures to avoid the recorded nerves (col. 32, line 55-col. 33, line 10). Filler’s teaching is relevant since it shows nerve reactions to an applied electrostimulation signal, which corresponds with Liu’s desire to provide targeted energy delivery while preventing unwanted energy delivery. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Liu to include Filler’s application of electrostimulation for nerve reactions and recording of said nerve reactions in a nerve conduction test, so that the device includes at least one recording electrode for recording indications of nerve reactions of the patient in response to the electrostimulation device delivering the electrical stimulation signal to the patient. It would have also been obvious that when recording nerve reactions, to use that feedback to control operation of the treatment mode and/or operational parameters of the device (essentially generating a control signal to “unlock” a device mode), as taught by Liu (para. 0136-0142), wherein the combination of Liu and Mehta renders obvious “unlocking” to allow for electrical stimulation of the electrostimulation device to the skin of the patient. The motivation for modification would have been to improve the application of energy delivery, to detect for nerves and nerve reactions in order to unlock an appropriate treatment mode which prevents damage to said nerves when delivering the electromagnetic energy based on the determination of the nerve conduction test.  The modification would allow determination of a proper output of stimulation when controlling the output of electrostimulation, wherein the electrostimulation signal is generated based on feedback of the nerve reactions received by the control system.
Regarding claim 7, see the rejection of claim 1 above, wherein Liu shows providing a user interface that shows audibly or visually by display that the device has physically moved over the skin from one site to another, wherein displacement is detected by the reflection of electromagnetic energy from the skin surface (para. 0135, 0166, 0393). See also the rejection of claim 25 above, for motivation to modify in view of Filler to generate a signal to unlock the electrostimulation device to allow for delivery of the electrical stimulation signals to the skin of the patient.
Regarding claim 34, see the combined rejections of claims 1, 24, and 27 above, which render obvious the claimed features of claim 34.
Regarding claim 35, see the rejection of claim 25 above, which renders obvious the claimed features of claim 35.
Regarding claim 36, see the rejection of claim 27 above, which renders obvious the claimed features of claim 36.
Regarding claim 37, see the rejection of claim 21 above, which renders obvious the claimed features of claim 37.
Regarding claim 38, see the rejection of claim 24 above, which renders obvious the claimed features of claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792